                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                             Civil Action No. 20-CV-00944
       v.

LAZARUS BONILLA, and
DEACONESS HOME HEALTH, INC.

                      Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL


       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), the United States of America hereby dismisses the
above-captioned action with prejudice.


                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                             By:     s/Emily A. Constantine
                                                     EMILY A. CONSTANTINE
                                                     Assistant United States Attorney
                                                     Wisconsin State Bar Number: 1087257
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, Wisconsin 53202
                                                     Telephone: (414) 297-1704
                                                     Fax: (414) 297-4394
                                                     E-Mail: emily.constantine@usdoj.gov




         Case 2:20-cv-00944-WED Filed 10/02/20 Page 1 of 1 Document 12
